            Case 3:14-cv-02346-JCS Document 437 Filed 07/15/19 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
13                             SAN FRANCISCO DIVISION
14 DAVID AND NATASHA WIT, et al.,          Case No. 3:14-CV-02346-JCS
                                           Action Filed:    May 21, 2014
15                 Plaintiffs,
16
          v.                            [PROPOSED] ORDER GRANTING
17                                      PLAINTIFFS’ ADMINISTRATIVE MOTION
   UNITED BEHAVIORAL HEALTH             TO SEAL PORTIONS OF THEIR
18 (operating as OPTUMHEALTH            OPPOSITION TO DEFENDANT’S MOTION
   BEHAVIORAL SOLUTIONS),               FOR CLASS DECERTIFICATION AND
19
                                        EXHIBIT B THERETO
                   Defendant.
20
     GARY ALEXANDER, et al.,               Case No. 3:14-CV-05337-JCS
21                                         Action Filed:    December 4, 2014
                   Plaintiffs,
22
23        v.

24 UNITED BEHAVIORAL HEALTH
     (operating as OPTUMHEALTH
25 BEHAVIORAL SOLUTIONS),
26                 Defendant.
27
28
                                            [PROPOSED] ORDER GRANTING PLS.’ ADMIN. MOT. TO SEAL
                                                       CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
              Case 3:14-cv-02346-JCS Document 437 Filed 07/15/19 Page 2 of 2



                                            [PROPOSED] ORDER
1
2           Before the Court is Plaintiffs’ Administrative Motion to Seal Portions of their Opposition

3 to Defendant’s Motion for Class Decertification and Exhibit B thereto, and the Declaration of
4 Caroline E. Reynolds in support of the sealing motion. Having reviewed the parties’
5 submissions,
6
            IT IS HEREBY ORDERED that Plaintiffs’ Motion is GRANTED.
7
            IT IS HEREBY FURTHER ORDERED that the following documents or portions of
8
     documents shall be filed under seal:
9
10                      Document                                    Portions To Be Sealed

11    Plaintiffs’ Opposition To Defendant UBH’s       Highlighted portions only.
      Motion For Class Decertification
12    Exhibit B to Plaintiffs’ Opposition To          In its entirety.
      Defendant UBH’s Motion For Class
13    Decertification
14
15
16
     IT IS SO ORDERED.
17
18
             July 15, 2019
     Dated: __________________________                   ____________________________________
19                                                       The Honorable Joseph C. Spero
                                                         Chief United States Magistrate Judge
20
21
22
23
24
25
26
27
28                                                    [PROPOSED] ORDER GRANTING PLS.’ ADMIN. MOT. TO SEAL
                                                                 CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
